    Case 8:15-cv-00865-DOC-SHK Document 830 Filed 05/10/21 Page 1 of 2 Page ID #:36976


                   1   LATHAM & WATKINS LLP
                        Michele D. Johnson (Bar No. 198298)
                   2    michele.johnson@lw.com
                        Kristin N. Murphy (Bar No. 268285)
                   3    kristin.murphy@lw.com
                       650 Town Center Drive, 20th Floor
                   4   Costa Mesa, CA 92626-1925
                       Tel: (714) 540-1235
                   5   Fax: (714) 755-8290
                   6   LATHAM & WATKINS LLP
                        Colleen C. Smith (Bar No. 231216)
                   7    colleen.smith@lw.com
                       12670 High Bluff Drive
                   8   San Diego, CA 92130-3086
                       Tel: (858) 523-5400
                   9   Fax: (858) 523-5450
              10       LATHAM & WATKINS LLP
                        Andrew Clubok (pro hac vice)
              11        andrew.clubok@lw.com
                        Sarah A. Tomkowiak (pro hac vice)
              12        sarah.tomkowiak@lw.com
                       555 Eleventh Street NW, Suite 1000
              13       Washington, DC 20004-1304
                       Tel: (202) 637-2200
              14       Fax: (202) 637-2201
              15       Attorneys for Defendants Puma
                       Biotechnology, Inc. & Alan H. Auerbach
              16
              17                           UNITED STATES DISTRICT COURT
              18                         CENTRAL DISTRICT OF CALIFORNIA
              19                                   SOUTHERN DIVISION
              20
                       HSINGCHING HSU, Individually and         CASE NO. 8:15-cv-00865-DOC-SHK
              21       on Behalf of All Others Similarly
                       Situated,                                DECLARATION OF KRISTIN N.
              22                                                MURPHY IN FURTHER SUPPORT
                                     Plaintiff,                 OF DEFENDANTS’ MOTION FOR
              23                                                LEAVE TO AMEND FINAL
                            v.                                  PRETRIAL ORDER
              24
                       PUMA BIOTECHNOLOGY, INC.,                Date:        May 24, 2021
              25       and ALAN H. AUERBACH,                    Time:        8:30 a.m.
                                                                Courtroom:   9D
              26                     Defendants.                Judge:       Hon. David O. Carter
              27
              28
                                                                    MURPHY DECL. ISO DEFS.’ MOT. FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY
                                                                         TO AMEND FINAL PRETRIAL ORDER
                                                                            CASE NO. 8:15-CV-00865-DOC-SHK
    Case 8:15-cv-00865-DOC-SHK Document 830 Filed 05/10/21 Page 2 of 2 Page ID #:36977


                   1        I, Kristin N. Murphy, declare and state as follows:
                   2        1.    I am an attorney with Latham & Watkins LLP and counsel of record
                   3 for Defendants Puma Biotechnology, Inc. and Alan H. Auerbach. I am admitted to
                   4 practice law in the State of California and am a member in good standing of the
                   5 United States District Court for the Central District of California. I submit this
                   6 declaration in further support of Defendants’ Motion for Leave to Amend the Final
                   7 Pretrial Order.
                   8        2.    Attached hereto as Exhibit 1 is a true and correct copy of an excerpt of
                   9 Puma Biotechnology, Inc.’s Annual Report (Form 10-K) for 2020 filed with the U.S.
              10 Securities and Exchange Commission on March 1, 2021.
              11            3.    Attached hereto as Exhibit 2 is a true and correct copy of Plaintiffs’
              12 Notice of Subpoena to Non-Parties dated March 13, 2017, which includes Plaintiffs’
              13 subpoenas to T. Rowe Price Associates, Inc., and FMR LLC (Fidelity).
              14            I declare under penalty of perjury that the foregoing is true and correct.
              15
              16 Executed on May 10, 2021.                      /s/ Kristin N. Murphy
              17                                                Kristin N. Murphy
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                       MURPHY DECL. ISO DEFS.’ MOT. FOR LEAVE
ATTORNEYS AT LAW
 ORANGE COUNTY                                                   1          TO AMEND FINAL PRETRIAL ORDER
                                                                               CASE NO. 8:15-CV-00865-DOC-SHK
